Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered January 20, 1987, convicting him of murder in the second degree and robbery in the first degree (three counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by the defendant to law enforcement authorities.
Ordered that the judgment is affirmed.
The record fails to indicate that the detective who interrogated the defendant had either actual knowledge of the unrelated charges which were then pending against the defendant or that the defendant was represented by counsel on those *479charges. Moreover, there is no basis in this case for imputing constructive knowledge to the detective that the defendant already had legal counsel at the time of the questioning, in the absence of some measure of bad faith on the part of the police (see, People v Bertolo, 65 NY2d 111, 120). Accordingly, the decision by the hearing court to deny that branch of the defendant’s motion which was to suppress his inculpatory videotaped statement was proper.
It was within the sound discretion of the Trial Judge to impose consecutive sentences, as the murder of one victim and the robberies of three others resulted from four separate acts (see, Penal Law § 70.25 [2]; People v Brathwaite, 63 NY2d 839).
The defendant’s remaining contentions are unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Mangano, P. J., Lawrence, Balletta and O’Brien, JJ., concur.